Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-4, 6-10, 12-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation the second absorbent core and second fleece is identical to the first in each instance.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-10, 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al, U.S. Patent Application Publication No. 2005/0079192 in view of Wells, U.S. Patent No. 5,639,532.  
Simon discloses an article suitable for removing cosmetics, (see paragraph 0006), comprising a contact layer which may be a nonwoven fabric, (paragraphs 0013, 0025), an absorbent layer, (paragraphs 0014, 0053), a distribution layer, (paragraphs 0034-0035). The materials of Simon are capable of absorbing and thus storing fluid and/or makeup residue since it is a makeup remover.   Simon teaches bonding, sewing or welding the structure around the periphery.  See paragraph 0068.  Bonding or welding is considered to correspond to a gluing as claimed in claim 4.  Simon teaches that the article can have any size and form that would be suitable for a particular end use.  See paragraph 0051.  Therefore, it would have been obvious to have selected the thickness, length, width, diameter and shape depending on the intended use of the article of Simon.
Simon differs from the claimed invention because it does not disclose that the structure has a central impermeable layer with additional identical nonwoven (fleece) layers and absorbent layers and distribution layers on the opposite side of the film.  
However, Wells discloses a cleaning structure comprising a first towel layer, a central impermeable film layer, and a second towel layer.  The central impermeable layer allows for the towel to perform twice as long or to perform different functions, such as washing on one side and wiping or drying on another, or for different sides to have different substances which are kept separate by the central film layer.  See figures and col. 3, line 3 – col. 4, line 65.
Therefore, it would have been obvious to have employed a central film layer and to have provided the identical various layers of the article of Simon on both sides in order to allow for the structure of Simon to have different functions such as wiping on one side and drying on the other. 
Once the structure of Simon was modified by supplying an impermeable layer and an additional identical structure on the opposite side of the impermeable layer, the various layers would necessarily function as claimed to support, dispense and store fluids and to support the storage and dispensing of fluid, since like materials must have like properties.
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive.
Applicant argues that claims 17 and 18 distinguish over the prior art because they recite bonding at the edges due to the plastic components in the fleece layers provides a lint-free result, which is not taught by the prior art.  
HoweverHoHowever, Simon teaches welding around the edges and once the same structure is present, it is reasonable to expect that the property of providing a lint-free result would also be present, since like materials must have like properties.  Further, Simon teaches that the nonwoven structures can comprise thermoplastic materials such as polyolefins which aid in the bonding process.  See paragraph 0028.
Applicant argues that Wells would not suggest to one of ordinary skill in the art to provide identical layers on both sides of the impermeable layer as now claimed.  However, Wells teaches providing an impermeable layer with an inner and outer towel to provide a wiping article with opposite sides separated by a film which keeps the two sides separate.  One of ordinary skill would have recognized that applying this teaching to the structure of Simon, one could provide the structure of Simon on both sides in order to provide a material having double the use or where each side can be used differently.  Since Wells teaches a symmetrical structure, one of ordinary skill would have recognized that a similar structure could be made by duplicating the structure of Simon, which would result in identical layers on both sides.  Further, duplication of parts has no patentable significance unless a new and unexpected result is produced.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).    
Applicant argues that Wells teaches against the claimed bonding around the edge because Wells teaches that the outer layer extends past the inner and impermeable layers.  However, Wells is not relied on for the teaching of bonding the layers, since Simon already teaches this limitation.  Further, Wells teaches that the extended portions of the towel can be omitted if desired.  See col. 3, lines 29-21.
Applicant’s amendments have overcome the 112 rejections set forth in the previous action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH C IMANI whose telephone number is (571)272-1475. The examiner can normally be reached Monday-Wednesday 7AM-7:30; Thursday 10AM -2 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH C IMANI/Primary Examiner, Art Unit 1789